Case 1:18-cr-00195-WJM Document 181 Filed 07/08/20 USDC Colorado Page 1 of 6




                      IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF COLORADO
                              Judge William J. Martínez

Criminal Case No. 18-cr-195-WJM

UNITED STATES OF AMERICA,

       Plaintiff,

v.

1.     JOSEPH MEYER PLATT,

       Defendant.


            ORDER DENYING MOTION FOR COMPASSIONATE RELEASE


       Before the Court is Defendant’s Emergency Motion for Compassionate Release.

(ECF No. 177.) For the reasons explained below, the Court denies this motion.

                                    I. BACKGROUND

       On March 13, 2019, Defendant Joseph Meyer Platt (“Platt”) pleaded guilty to

knowingly and intentionally possessing approximately 567 grams of cocaine with the

intent to distribute it, and to knowingly carrying and using a firearm, during and in

relation to his drug trafficking crime. (See ECF Nos. 125–26.) On July 19, 2019, the

Court sentenced him to 96 months’ imprisonment and four years’ supervised release

following imprisonment. (ECF No. 175.)

       Platt has been in custody since his arrest on May 16, 2018. (See ECF No. 4.)

Thus, as of today, Platt has served almost 26 months of his sentence.

       Platt filed the motion currently at issue on May 11, 2020. (ECF No. 177.) As of

that date, he claims that FCI Lompoc, where he is currently housed, “rank[ed] first in
Case 1:18-cr-00195-WJM Document 181 Filed 07/08/20 USDC Colorado Page 2 of 6




overall [COVID-19] infections across the entire federal prison system.” (Id. at 4 (citing

https://www.bop.gov/coronavirus/).) Platt attaches a letter from a psychiatrist he

retained to evaluate him during the prosecution, Dr. Doris C. Gunderson, who notes that

Platt suffers from chronic pain and depression, both of which can reduce the immune

system’s effectiveness in fighting disease. (ECF No. 171-1 at 1.) Dr. Gunderson

therefore opines “with reasonable medical certainty that Mr. Platt is at heightened risk

for contracting COVID19 with potentially lethal consequences.” (Id. at 2.) Platt is

currently 25 years old. (See ECF No. 139 at 3.)

       Platt asks for “a temporary transfer to home confinement” until a vaccine “is

discovered, manufactured, and distributed to the population.” (ECF No. 177 at 7; see

also id. at 14 (reiterating request for a “[t]emporar[y] transfer[] . . . to a term of home

detention”).)

                                        II. ANALYSIS

       Platt invokes the Court’s authority to grant what is commonly referred to as

“compassionate release.” The statutory basis for compassionate release is as follows:

                The court may not modify a term of imprisonment once it has
                been imposed except that—

                   (1) in any case—

                      (A) the court, upon motion of the Director of the
                      Bureau of Prisons [“BOP”], or upon motion of the
                      defendant after the defendant has fully exhausted all
                      administrative rights to appeal a failure of the Bureau
                      of Prisons to bring a motion on the defendant’s behalf
                      or the lapse of 30 days from the receipt of such a
                      request by the warden of the defendant’s facility,
                      whichever is earlier,[1] may reduce the term of
                      imprisonment (and may impose a term of probation or
       1
         The Government does not contest that Platt asked the BOP to bring a motion on his
behalf and received no response within thirty days. (See ECF No. 177 at 6–7.)


                                               2
Case 1:18-cr-00195-WJM Document 181 Filed 07/08/20 USDC Colorado Page 3 of 6




                    supervised release with or without conditions that
                    does not exceed the unserved portion of the original
                    term of imprisonment), after considering the factors
                    set forth in section 3553(a) to the extent that they are
                    applicable, if it finds that—

                        (i) extraordinary and compelling reasons warrant
                        such a reduction; or

                        (ii) the defendant is at least 70 years of age [along
                        with various other conditions not relevant here];

                    and that such a reduction is consistent with applicable
                    policy statements issued by the Sentencing
                    Commission . . . .

18 U.S.C. § 3582(c).

      As this statutory language makes clear, the Court cannot order the BOP to

transfer Platt to home confinement for the remainder of his prison sentence (much less

temporarily transfer him until the pandemic passes). The Court may only “reduce the

term of imprisonment (and may impose a term of probation or supervised release with

or without conditions that does not exceed the unserved portion of the original term of

imprisonment).” Id. To have Platt released from prison immediately under this

authority, the Court would need to re-sentence Platt to time served (i.e., 26 months).

      Theoretically, the Court could re-sentence Platt to time served and then

designate “the unserved portion of the original term of imprisonment” (70 months) as

probation or supervised release—and then, as a condition of that probation or

supervised release, order that Platt never leave his home (save for, e.g., necessary

medical care). That would be, in effect, a transfer to home confinement for 70 months.

But that would also be an unprecedented use of probation or supervised release.

      The Court will nonetheless assume, for the sake of argument, that it may employ

probation or supervised release in this manner. Even under that assumption, the Court


                                            3
Case 1:18-cr-00195-WJM Document 181 Filed 07/08/20 USDC Colorado Page 4 of 6




would need to find that a reduction from 96 months to 26 months of imprisonment is

warranted. The Court finds, for the reasons that follow, that such a reduction is not

warranted in Platt’s case.

       First, Platt must demonstrate “extraordinary and compelling reasons” that are

“consistent with applicable policy statements issued by the Sentencing Commission.”

18 U.S.C. § 3582(c)(1)(A) & (c)(1)(A)(i). One Sentencing Commission policy statement

that appears potentially relevant here is the following:

              [E]xtraordinary and compelling reasons exist [if] * * * [t]he
              defendant is—

                  (I) suffering from a serious physical or medical condition,

                  (II) suffering from a serious functional or cognitive
                  impairment, or

                  (III) experiencing deteriorating physical or mental health
                  because of the aging process,

              that substantially diminishes the ability of the defendant to
              provide self-care within the environment of a correctional
              facility and from which he or she is not expected to recover.

U.S.S.G. § 1B1.13 cmt. 1(A)(ii). The same policy statement also contains a safety valve

for unexpected circumstances specific to the inmate: “[E]xtraordinary and compelling

reasons exist [if] * * * [a]s determined by the Director of the Bureau of Prisons, there

exists in the defendant’s case an extraordinary and compelling reason other than, or in

combination with, the reasons [explicitly set forth].” Id. cmt. 1(D).

       Platt does not fall within either part of the policy statement. Although the Court

has seriously considered Dr. Gunderson’s opinion, the Court finds it insufficient under

the circumstances. Platt is 25 years old, and even if his chronic pain and depression

somewhat impair his immune system, the Court cannot find on this record that he is so



                                              4
Case 1:18-cr-00195-WJM Document 181 Filed 07/08/20 USDC Colorado Page 5 of 6




immunocompromised as to be at risk of a severe case of COVID-19, assuming he

becomes infected.

       Moreover, risk of infection appears much lower today than it did when Platt filed

his motion. The BOP website from which Platt drew the conclusion that FCI Lompoc

“rank[s] first in overall [COVID-19] infections across the entire federal prison system” as

of May 11, 2020 (ECF No. 177 at 4) shows as of today that FCI Lompoc has no inmates

currently testing positive for the virus, two staff currently testing positive, two inmate

deaths attributed to the virus, no staff deaths attributed to the virus, 858 inmates

deemed “recovered,” and 16 staff likewise deemed “recovered.” See “COVID-19

Cases” (table), at https://www.bop.gov/coronavirus/ (last accessed July 8, 2020). The

Court recognizes that additional waves of the virus may continue to threaten the facility

until a vaccine or an effective treatment is discovered. However, while FCI Lompoc

appears to have been a frightening place for a prisoner to be housed at the outset of the

pandemic, conditions appear to have improved greatly and the BOP now has much

greater experience dealing with COVID-19.

       Finally, even if the Court found extraordinary circumstances in Platt’s case, the

Court would need to find that the 18 U.S.C. § 3553(a) factors weigh in favor of a 26-

month prison sentence. See 18 U.S.C. § 3582(c)(1)(A). They do not. As explained at

Platt’s sentencing hearing, law enforcement officers raided Platt’s residence and found

567 grams of cocaine, 1,161 grams of MDMA, other narcotics, about $9,700 in cash,

three firearms, and nearly 3,000 rounds of ammunition. Obviously these items had not

simply fallen into Platt’s hands that day—they are evidence of his large-scale drug

distribution activities for months or years prior. But even the 567 grams of cocaine

seized at his residence would be enough for roughly 5,000 to 22,000 individual-use

                                              5
Case 1:18-cr-00195-WJM Document 181 Filed 07/08/20 USDC Colorado Page 6 of 6




doses. And Platt was prepared to protect this stash with an Uzi pistol, two 9 mm semi-

automatic pistols, and a shotgun.

       Moreover, the Court found at Platt’s sentencing hearing that his Guidelines range

(taking the two Counts together) was 84–132 months. The Court partially granted a

motion for downward variance to arrive at the 96-month total sentence.

       At a minimum, then, reducing Platt’s term of imprisonment to 26 months would

not “reflect the seriousness of the offense, . . . promote respect for the law, [or] provide

just punishment for the offense,” 18 U.S.C. § 3553(a)(2)(A); would not “afford adequate

deterrence to criminal conduct,” id. § 3553(a)(2)(B); and would provide a grossly

“unwarranted sentence disparit[y] [as compared to] defendants with similar records who

have been found guilty of similar conduct,” id. § 3553(a)(6).

       For all of these reasons, compassionate release is inappropriate in Platt’s case.

                                    III. CONCLUSION

       For the reasons set forth above, Platt’s Emergency Motion for Compassionate

Release (ECF No. 177) is DENIED.


       Dated this 8th day of July, 2020.

                                                  BY THE COURT:



                                                  ______________________
                                                  William J. Martinez
                                                  United States District Judge




                                              6
